Concurring Opinion
Sullivan, J.
I concur in the Opinion of my associates but feel that a more appropriate construction should be placed upon Burns’ Section 54-447 in order to fulfill more completely the purpose of that statute and all similar statutes and rules relative to the giving of notice of legal proceedings. Notices of legal proceedings contemplate responsive action on the part of the person served or notified. The response contemplated is normally fraught with technicalities and niceties of procedure, legal draftsmanship, and time deadlines which only an attorney at law can understand and resolve. For this reason I feel that the statute here in question and all similarly worded statutes and rules should be construed so as to require service upon at least but not more than one attorney of record for each party. It is only where a party has no attorney of record that notices, pleadings, briefs, assignments, of error and the like should be served upon the party himself.
I do not feel, however, that more than one attorney of record for the same party need necessarily be served in order to fulfill notice requirements though such practice should be, in most instances, a standard courtesy.
Service upon Mr. Gemmer in this cause was in my opinion proper and fulfilled the notice requirements of Burns' 54-*239447 not only because he was an officer and the resident agent of the appellee, Indiana Suburban Sewers, Inc., but because he was also an attorney of record for said appellee.
Note. — Reported in 245 N. E. 2d 668.